      Case 1:21-cv-02297-PGG-SDA Document 28 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        ϴͬϭϬͬϮϬϮϭ
 Young Sook Cho,

                                Plaintiff,
                                                             1:21-cv-02297 (PGG) (SDA)
                    -against-
                                                             ORDER
 Eun Sook Chu,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       As this action no longer is referred for early mediation (see ECF No. 27), it is hereby

Ordered that the Initial Pretrial Conference, which had been adjourned sine die, is rescheduled

for Monday, September 13, 2021, at 3:00 p.m. The parties shall comply with the directions set

forth in the Court’s April 9, 2021 Order. (See ECF No. 9).

SO ORDERED.

DATED:         New York, New York
               August 10, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
